ORDER

PER CURIAM.
Defendant appeals after being resen-tenced on a conviction obtained in the Circuit Court of Marion County for attempt to manufacture methamphetamine. In accord with our mandate he was sentenced on the offense as a class C felony and as a prior and persistent offender to twenty years in the custody of the Department of Corrections. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).